Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the amendment filed 08/15/2022. 
Claims 1-20 are pending in this application. 
Claims 1, 8 and 15 are independent claims. 
Claims 1, 8 and 15 are currently amended. 
This Office Action is made final.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1: Statutory Category?
Yes. Claims 1-20 are all directed to a statutory category (e.g., a process, machine, manufacture, or composition of matter). Claims 1-7 are directed to a method, which falls within the statutory category of a machine; Claims 8-14 are directed to a system, which falls within the statutory category of a process; and Claims 15-20 are directed to a non-transitory computer readable media, which falls within the statutory category of article of manufacture.

Step 2A - Prong 1: Judicial Exception Recited?

Yes. Claims 1-7, 8-14 and 15-20 recite a system, a method and a program product directed to the abstract idea of transforming a workflow. These limitations, as recited, under the broadest reasonable interpretation, covers performance of these limitations in the mind but for the recitation of generic computer components. That, is other than reciting "a processing device," nothing in the claim precludes doing this within a computer and simply displaying a result. These limitations are a mental/display process. Therefore, claims recite an abstract idea. The workflow is not executed.
Step 2A - Prong 2: Integrated into a Practical Application?
No. The claim(s) does/do not include additional elements that amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
The claims recite additional element that deal with transformation of elements and rules dealing with these transformations as well generating a transformed workflow. Specific examples of rules deal with changing element types (claim 3) or changing coordinates of an element (claim 4) or the layout (claim 5). These steps are recited at a high level of generality which are forms of insignificant extra-solution activities. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims are directed to the abstract idea.
2B: Claims provide an Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, the additional elements in the claims amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies her in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Under the 2019 PEG, a conclusion that additional elements are insignificant extrasolution activities in Step 2A should be reevaluated in Step 2B. Here, the steps of “a set of rules and applying them to the metadata of a workflow and generating and displaying a transformed workflow” are functions that are performed using generic computer component (i.e. one or more processors and memory). These generic computer based limitations are recited at a high level of generality and do not improve the computer based technology, rather are interpreted as applying an abstract idea on a general purpose computer and are interpreted as functions of a processor and memory element. Therefore, the additional limitations in the claims do not improve the functioning of the computer itself, or improve any other technology or technical field. Use of a generic computer does not transform an abstract idea into patent-eligible invention. 
For these reasons, there is no inventive concept in the claims, and thus they are ineligible.
The examiner sees the most important aspect of the invention to be migrating a workflow to a target system. One approach would be to recite this act of automated migration of workflows to a target system (perhaps in conjunction with display). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Anya (US 2017/0269971 A1) in view of Kodaganur (US 2011/0035723 A1).

As per claim 1, Anya teaches A method comprising: 
receiving, by a processing device, metadata defining a workflow configured for processing by a source system; (Anya [0040] Additionally, at operation 304, each of the tasks in the workflow is annotated with a respective set of metadata. In particular, each task in the workflow is annotated with a set of metadata corresponding to characteristics of the task. As used herein, a set of metadata that annotates a task includes any information that describes the task)
identifying, by the processing device, a set of rules associated with transforming the metadata for processing by a target system; (Anya [0041] In one embodiment, annotating a task includes generating an annotation that includes at least one input annotation and/or at least one output annotation. As an option, the at least one input annotation of the task includes one or more policy constraints of the task, one or more temporal constraints of the task, one or more structural constraints of the task, and/or one or more resource requirements of the task. Moreover, each input annotation of the task may be associated with a value. and [0073] Moreover, a task assessment component 408 analyzes the tasks in the workflow utilizing the metadata annotations and one or more predefined policies [rules], as described in the context of operation 306 of FIG. 3.)
applying, by the processing device, a first rule of the set of rules to the metadata to execute a first transformation of an element of the metadata (Anya [0058] Referring again to FIG. 3, at operation 306, the tasks in the workflow are analyzed utilizing the metadata annotations and one or more predefined policies. In one embodiment, the one or more predefined policies include one or more rules for determining the crowdsourceability of a task. In other words, for a given task in the workflow, the metadata annotations of the task and one or more policies are evaluated to determine whether the task should be crowdsourced, or if the task should be not be crowdsourced (i.e., the task should be completed within the office environment of the business for which the workflow is being completed, etc.). Accordingly, analyzing a task in a workflow may include comparing the values of annotations of the task with one or more threshold values defined by the policies. Still yet, analyzing a task in a workflow may include computing a value (e.g., a mean, a weighted average, etc.) utilizing the one or more values of annotations of the task, and comparing the computed value to a threshold. For example, the overall crowdsourceability factor of a task may be computed as a geometric mean of the weighted product of the values of each of the factors described above. )
generating, by the processing system, a transformed workflow including the first transformation and the second transformation;  (Anya [0073] Still further, a workflow transformation component 410 generates an alternative configuration of the workflow based on the analysis of the tasks, as described in the context of operation 308 of FIG. 3 and [0077] After the workflow crowdsourceability assessment module 404 has processed the workflow selected by the business manager 402, the workflow crowdsourceability assessment module 404 outputs [display] an alternative configuration of the workflow to the workflow management and execution module 420. [0078] In this way, the alternative configuration of the workflow may comprise a hybrid workflow that is logically divided in a manner that allows for the efficient assignment of respective tasks to both the in-house employee 430 and crowdworkers 432A, 4328 ... 432N.).
causing, by the processing system, a display of the second graphical representation of the transformed workflow via the target system. (Anya Fig 4 and [0085] Finally, based on the calculated task assignments, a workflow configuration that includes task assignments is recommended [displayed] at operation 528. In one embodiment, as shown in operation 528, the recommended task and workflow configuration comprises an alternative configuration of the workflow retrieved at operation 512, as described above in the context of FIG. 3. Moreover, the alternative workflow configuration preferably includes crowdsourceability scores).

The art of Kodagpour introduced below also mentions displaying a transformed workflow (Kodagpour [0088] As indicated in 213, the graphical programming development environment may display the modified block diagram. Since the first portion of the block diagram has been re-arranged, the nodes included in the first portion of the block diagram may be displayed at new positions relative to each other. Block diagram nodes that are not in the first portion may be displayed at the same positions relative to each other as they were before the first portion of the block diagram was re-arranged )

Anya does not teach applying, by the processing system, a second rule of the set of rules to the metadata to execute a second transformation of a first set of coordinates defining a first position of an element of the metadata in a first graphical representation of the workflow in the source system to a second set of coordinates defining a second position of the element of the metadata in a second graphical representation to be displayed via the target system.
However, Kodaganur teaches applying, by the processing system, a second rule of the set of rules to the metadata to execute a second transformation of a first set of coordinates defining a first position of an element of the metadata in a first graphical representation of the workflow in the source system to a second set of coordinates defining a second position of the element of the metadata in a second graphical representation to be displayed via the target system (Kodaganur [0086] In 207, the graphical programming development environment may perform an algorithm to compute new positions for the nodes in the first portion of the block diagram, e.g., based on the information obtained when the graphical program is analyzed in 205. In various embodiments the graphical programming development environment may use any kind of algorithm to compute the new positions. [0087] In 209 the graphical programming development environment may automatically re-position the nodes in the first portion of the block diagram to the new positions computed by the algorithm [set of rules (no specifics about rules provided) interpreted under broadest reasonable interpretation]. Thus, the nodes included in the first portion [first portion is the one being upgraded] may be re-positioned or rearranged within the block diagram without the user providing input to manually move the nodes. Also, as indicated in 211, one or more of the wires that interconnect the nodes of the first portion may be automatically re-arranged (e.g., re-routed) to reflect the new positions of the nodes.).

The examiner is interpreting “metadata” to be properties of an element. This is consistent with what is disclosed in the specification ([0017] As used herein, the terms "source workflow metadata" or "source metadata" refer generally to a set of elements and corresponding element properties defining a workflow as represented and processing by a source system. The elements of the workflow can be associated or connected by one or more connectors. Each element may be defined or organized by one or more properties and corresponding property values. [0029] The source workflow metadata 52 includes a set of elements associated by one or more connectors. Example element types can include a query, a decision, an action, etc. The elements can have one or more properties (e.g., an element type, a label, a name, a function, etc .) and corresponding property values to define each element.)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Kodaganur with the system of Anya to apply a set of rules for position of elements in the workflow. One having ordinary skill in the art would have been motivated to use Kodaganur into the system of Anya for the purpose of automatically arranging or positioning objects in a block diagram of a graphical program (Kodaganur paragraph 02). 

As to claims 8 and 15, they are rejected based on the same reason as claim 1.

Claims 2, 3, 6, 9, 10, 13, 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Anya (US 2017/0269971 A1) in view of Kodaganur (US 2011/0035723 A1) in further view of McDonough (US 2016/0232463 A1).

As per claim 2, Anya and Kodaganur do not teach the workflow comprises a plurality of element types associated by one or more connectors.
However, McDonough teaches the workflow comprises a plurality of element types associated by one or more connectors. (McDonough  [0032] The social media processing engine 108a selects (206) a workflow action item based upon the portion of the social media activity data for the identified customer. When the social media processing engine 108a has identified a customer associated with a portion of the social media data, the social media processing engine 108a can analyze the portion of the social media data to determine a plurality of content characteristics associated with the social media activity data. Exemplary content characteristics include, but are not limited to, sentiment data, financial data, employment data, life event data, audiovisual data, search engine query data, customer relationship management (CRM) data, and real estate data. For example, if a customer just updated his employment status on Linkedln to indicate that he has changed jobs, and perhaps he has placed his home on the market (e.g., via information provided on Realtor.com or Zillow), the social media processing engine 108a can determine that the customer may wish to rollover his 401(k) account from his previous employer. As a result, the social media processing engine 108a can select a workflow action item associated with a particular workflow process to be initiated, where upon completion the workflow process would result in a response that addresses a customer need identified in the social media activity data by the engine 108a or best matches the content characteristics and thus results in an opportunity to initiate an interaction with the customer).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine McDonough with the system of Anya and Kodaganur to have connectors in a workflow. One having ordinary skill in the art would have been motivated to use McDonough into the system of Anya and Kodaganur for the purpose of generating and executing computer system workflow action items. (McDonough paragraph 01)

As per claim 3, McDonough teaches the first rule translates an element type of the element from a first element type to a second element type. (McDonough [0011] In some embodiments, executing the populated workflow action item comprises identifying an enterprise computing system that is capable of processing the workflow action item, and translating the workflow action item into the workflow transaction request based upon data requirements associated with the enterprise computing system. In some embodiments, the workflow transaction request comprises programmatic instructions specific to the corresponding enterprise computing system that, when executed by the enterprise computing system, initiates the workflow transaction). [0035] The workflow processing engine 108b can execute the workflow action item to result in the transmission of a workflow transaction request to the enterprise computing system 112. In some embodiments, as part of the execution of the workflow action item, the workflow processing engine 108b translates the workflow action item into the workflow transaction request based upon data requirements associated with the enterprise computing system. The workflow processing engine 108b can convert the action item from one data protocol to another data protocol that is accepted by the enterprise system 112 and/or the workflow processing engine 108b can format the data elements that comprise the workflow action item into a form that is acceptable by the enterprise system 112. It should be appreciated that other types of conversion or translation of the workflow action item to a form that is usable by the enterprise computing system 112 (e.g., encryption, data allocation, authentication) are within the scope of invention).

As per claim 6, Anya and Kodaganur do not teach wherein the first rule translates a property of the element from a first property type to a second property type.
However, McDonough teaches wherein the first rule translates a property of the element from a first property type to a second property type. (McDonough [0011] In some embodiments, executing the populated workflow action item comprises identifying an enterprise computing system that is capable of processing the workflow action item, and translating the workflow action item into the workflow transaction request based upon data requirements associated with the enterprise computing system. In some embodiments, the workflow transaction request comprises programmatic instructions specific to the corresponding enterprise computing system that, when executed by the enterprise computing system, initiates the workflow transaction). [0035] The workflow processing engine 108b can execute the workflow action item to result in the transmission of a workflow transaction request to the enterprise computing system 112. In some embodiments, as part of the execution of the workflow action item, the workflow processing engine 108b translates the workflow action item into the workflow transaction request based upon data requirements associated with the enterprise computing system. The workflow processing engine 108b can convert the action item from one data protocol to another data protocol that is accepted by the enterprise system 112 and/or the workflow processing engine 108b can format the data elements that comprise the workflow action item into a form that is acceptable by the enterprise system 112. It should be appreciated that other types of conversion or translation of the workflow action item to a form that is usable by the enterprise computing system 112 (e.g., encryption, data allocation, authentication) are within the scope of invention).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine McDonough with the system of Anya and Kodaganur to translate a property of the element. One having ordinary skill in the art would have been motivated to use McDonough into the system of Anya and Kodaganur for the purpose of generating and executing computer system workflow action items. (McDonough paragraph 01)

As to claims 9 and 16, they are rejected based on the same reason as claim 2.
As to claims 10 and 17, they are rejected based on the same reason as claim 3.
As to claims 13 and 20, they are rejected based on the same reason as claim 6.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Anya (US 2017/0269971 A1) in view of Kodaganur (US 2011/0035723 A1) in further view of McDonough (US 2016/0232463 A1) and Erickson (US 2011/0239126 A1).

As per claim 4, Anya and Kodaganur and McDonough do not teach the second rule comprises updating a first set of coordinates defining a first layout of the plurality of element types of the workflow as processed by the source system to a second set of coordinates defining a second layout of the plurality of element types of the workflow as processed by the target system.
However, Erickson teaches the second rule comprises updating a first set of coordinates defining a first layout of the plurality of element types of the workflow as processed by the source system to a second set of coordinates defining a second layout of the plurality of element types of the workflow as processed by the target system. (Erickson [0093] Using a graphical editor, a user can specify a graphical layout of icons representing the nodes. The graphical layout or arrangement accordingly specifies a sequence of connected nodes such that the workflow data file is generated based on the graphical layout of icons representing the nodes. The graphical editor can also receive input that modifies the graphical layout of icons, and then update workflow definitions in the workflow data file).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Erickson with the system of Anya and Kodaganur and McDonough to update a first set of coordinates. One having ordinary skill in the art would have been motivated to use Erickson into the system of Anya and Kodaganur and McDonough for the purpose of managing sessions in a workflow system (Erickson paragraph 13). 

As to claims 11 and 18, they are rejected based on the same reason as claim 4.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Anya (US 2017/0269971 A1) in view of Kodaganur (US 2011/0035723 A1) in further view of Assom (US 2015/0169758 A1).

As per claim 5, Anya and Kodaganur do not teach wherein the first layout comprises a column-based layout and the second layout comprises a tree-based layout.
However, Assom teaches the first layout comprises a column-based layout and the second layout comprises a tree-based layout. (Assom (0240] textual-grid layout: an equivalent representation of a tree of the sub-graph by means of columns and rows, where each column displays the neighbors of the heading entity, ordered by proximity; columns' headers result aligned in the top row, so that the top row represents the shortest-path within the tree; (see: FIG. 17I)).

The examiner is interpreting this “column-based” layout under broadest reasonable interpretation to include any kind of display that involves arranging things based on columns and rows.

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Assom with the system of Anya and Kodaganur to use a column-based layout. One having ordinary skill in the art would have been motivated to use Assom into the system of Anya and Kodaganur for the purpose of using graphs in information retrieval. (Assom paragraph 16) 

As to claims 12 and 19, they are rejected based on the same reason as claim 5.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Anya (US 2017/0269971 A1) in view of Kodaganur (US 2011/0035723 A1) in further view of Basavaiah (US 11,269,876 B1)

As per claim 7, Anya and Kodaganur do not teach wherein the first rule adds a property to the element.
However, Basavaiah teaches wherein the first rule adds a property to the element. (Basavaiah [col 167, lines 20-25] For example, where a transformation adds attribute values to a node, the transformation may also add a metric related to that attribute value (e.g., an average of the value across a number of instances corresponding to the node)).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Basavaiah with the system of Anya and Kodaganur to add a property to the element. One having ordinary skill in the art would have been motivated to use Basavaiah into the system of Anya and Kodaganur for the purpose of implementing a scalable network of Hybrid Cloud/Private Data Environments distributed nodes communicatively coupled to diverse data. (Basavaiah col 6, lines 18-20)

As to claim 14, it is rejected based on the same reason as claim 7.
Response to Arguments
Applicant's arguments filed on 08/15/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claims 1, 8 and 15 have been considered but are moot because the arguments do not apply because of the introduction of new art by Kodaganur.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to  MEHRAN KAMRAN  whose telephone number is (571)272-3401.  The examiner can normally be reached on 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Emerson Puente,  can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEHRAN KAMRAN/Primary Examiner, Art Unit 2196